Citation Nr: 0927365	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial rating than the 10 
percent assigned for gastroesophageal reflux disease (GERD). 

2.  Entitlement to an increased disability rating for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from September 1982 to 
September 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by above the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board notes that the Veteran was previously rated 
separately for two conditions of the left knee, with 
residuals of fracture of the left tibia and fibula, evaluated 
as 10 percent disabling effective from May 22, 2003; and 
chondromalacia patellae of the same knee, evaluated at 0 
percent.  In the course of this appeal, the RO has combined 
these as a single disability of the knee, manifested by both 
disorders, with a single 10 percent rating assigned. 

The Board remanded the case in June 2008 for development of 
the claims reviewed herein, and they now return to the Board 
for further review.  The Board then also reopened and 
remanded claims for entitlement to service connection for a 
low back disorder and bilateral plantar fasciitis.  Those 
claims were granted by the Decision Review Officer (DRO) in a 
February 2009 decision, and hence there remains no case in 
controversy for Board review as to those two service-
connection claims.  


FINDINGS OF FACT

1.  For the entire rating period beginning May 22, 2003, the 
Veteran's gastroesophageal reflux disease has been manifested 
by symptoms including pyrosis or regurgitation or epigastric 
distress, which are not disabling in nature and not 
productive of considerable impairment of health.

2.  For the entire rating period beginning May 22, 2003, as 
well as for a year prior to that date of claim, the Veteran's 
left knee disorder has approximated disability equivalent to 
limitation of flexion to 45 degrees including such 
considerations as pain on undertaking motion, fatigue, 
weakness, and/or incoordination.   It has more nearly 
approximated that level of disability for that entire 
interval beginning May 22, 2002, including such 
considerations as pain on undertaking motion, fatigue, 
weakness, and/or incoordination, than it has disability 
equivalent to limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  For the entire initial rating period beginning May 22, 
2003, the criteria for a rating above the 10 percent assigned 
for gastroesophageal reflux disease have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2008).

2.  For the period from May 22, 2002, through May 21, 2003, 
the criteria for a 10 percent rating, but no higher, were met 
for the left knee disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

3.  For the appeal period beginning on May 22, 2003, the 
criteria for a rating above the 10 percent assigned for the 
left knee disorder are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC).  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires VA, at a minimum, to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent (noncompensable) to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

While the initial VCAA letter in July 2003 addressing the 
claim for an increased rating for a right knee disorder, 
prior to the appealed RO adjudication in February 2004, did 
not fulfill all the notice requirements as delineated in 
Vazquez-Flores, the Veteran was afforded the subsequent VCAA 
notice letters in March 2007 and July 2008, which did 
informed of the notice and duty-to-assist provisions of the 
VCAA, and informed of the information and evidence necessary 
to substantiate the claim for an increased rating, as well as 
informing of the respective roles of the Veteran and the VA 
in developing the claim and obtaining evidence, with the 
ultimate responsibility for ensuring that relevant evidence 
is obtained falling to the Veteran.  

Considering the notice criteria delineated in Vazquez-Flores, 
the Board finds that these requirements were sufficiently 
fulfilled by the VCAA letters in March 2007 and July 2008, 
and by readjudication of the claim by SSOCs that followed 
thereafter in June 2007 and February 2009.  To the extent 
these criteria were not fulfilled, such sufficient notice was 
otherwise provided the Veteran by an SOC in November 2004, 
prior to readjudication of the claim by the SSOCs in June 
2007 and February 2009.  The Veteran was informed by the 
March 2007 and July 2008 VCAA letters generally that the 
"[n]ature and symptoms of the condition," "[s]everity and 
duration of symptoms," and "[i]mpact of the condition and 
symptoms on employment and daily life" (quoting from the 
VCAA letters) were all evidence used in determining the 
rating.  The Board notes that the July 2008 VCAA letter also 
informed generally that rating criteria at times used 
specific criteria to rate particular disabilities.  The Board 
finds that this notice generally informing of the existence 
of specific criteria sufficient, when considered together 
with the specific criteria listed in the pertinent regulation 
and diagnostic code for gastroesophageal reflux disease as 
quoted in the SOC issued in November 2004, adequately 
informed the Veteran of such criteria and put him on notice 
of the relevance of such criteria.  See 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7346 (2008).  The March 2007 and July 
2008 VCAA letters also provided examples of the types of 
medical and lay evidence which may serve to support the claim 
for increased rating for gastroesophageal reflux disease.  
The Board accordingly concludes that the VCAA notice elements 
including as delineated in Vazquez-Flores were adequately 
fulfilled for the Veteran's claim for an increased rating for 
gastroesophageal reflux disease.  

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that, when a claim for service connection has been 
proven, the purpose of 38 U.S.C.A. § 5103(a) has been 
satisfied and the requirement of notice under its provisions 
has been satisfied).

Here, the Veteran's appealed claim for a higher initial 
rating for service-connected gastroesophageal reflux disease 
falls squarely within the pattern above.  Thus, no additional 
VCAA notice was required with respect to that appealed issue.  
Furthermore, in the course of appeal, following the Veteran's 
notice of disagreement (NOD) with the appealed February 2004 
rating action granting service connection for 
gastroesophageal reflux disease, the RO issued VCAA letters 
in March 2007 and July 2008 addressing the claim for a higher 
initial evaluation for gastroesophageal reflux disease.  
Therein, the Veteran was informed of the notice and duty-to-
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate the claim 
for a higher initial rating, and this notice was prior to 
readjudication of the claim by SSOCs in June 2007 and 
February 2009.  Both the March 2007 and July 2008 VCAA 
letters told the Veteran that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession was obtained.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that the RO 
appropriately assisted the Veteran in obtaining indicated 
treatment and evaluation records, and associated all records 
obtained with the claims folders.  Service treatment records 
were also obtained and associated with the claims file.  The 
RO also informed the Veteran including by the appealed rating 
action and subsequent rating action, by SOC, and by SSOCs, of 
records obtained, and thus by implication of records not 
obtained, in furtherance of his claims.  Through multiple 
requests of which the RO apprised the Veteran, the RO 
endeavored to obtain treatment records as associated with the 
Veteran's medical care while working for the U.S. Department 
of Labor.  Record were ultimately obtained from the U.S. 
Department of Labor in September 2008, which consisted of 
records of treatment through the Puget Sound Group Health 
Cooperative, which records were duly associated with the 
claims file.  

VA's duty to assist the Veteran by providing examinations 
when necessary was also adequately fulfilled.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA and 
official examinations in the course of appeal to address his 
claimed gastroesophageal reflux disease and left knee 
disorder adjudicated herein, as discussed in detail infra.  
These examinations, taken together with records of VA, 
private, and service treatment, as well as other evidence of 
record, are adequate for the Board's adjudication herein.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA and official 
examinations, taken as a whole, addressed both the medical 
findings upon current examination and the Veteran's history, 
and presented findings and conclusions consistent with the 
Veteran's medical history and sufficiently addressing the 
criteria for rating the disorders in question to allow the 
Board to adjudicate the claims based on informed medical 
findings and medical judgement.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In short, in this case, with regard to the initial and 
increased rating claims herein adjudicated, the Board finds 
that any error in notice and development assistance cannot 
"reasonably affect the outcome of the case," and hence will 
not affect "the essential fairness of the [adjudication]" 
for the ratings assigned for the rating periods in question, 
for these two appealed claims.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claims.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claims for higher initial or increased ratings - 
that of objective or corroborating evidence of greater 
disability - was in this case, based on development already 
undertaken, the responsibility of the Veteran.  A remand for 
a further examination would not present a reasonable 
possibility of affording a better picture of the nature and 
severity of the claimed disorders over the rating periods, 
because adequate examinations have already been performed 
without objective findings of greater severity of disability 
being discovered.  See 38 C.F.R. § 3.303; Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Laws Governing Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in conditions, it is necessary to consider the complete 
medical history of the Veteran's conditions.  Schafrath v. 
Derwinski, 1 Veteran. App. 589, 594 (1991).
 
Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Veteran. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in written submissions as 
well as in reports of medical treatment and examination.  
While such symptoms as pain and fatigability may be to some 
degree inherently subjective, the Board looks to the 
Veteran's statements as supported by more objective indicia 
of disability, including observable limitations of 
functioning, test and X-ray findings, and conclusions of 
medical treatment professionals and examiners.  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology"). 

III.  Higher Initial Rating for Gastroesophageal Reflux 
Disease 

In May 2003 the Veteran was privately evaluated for 
complaints of gastrointestinal symptoms inclusive of 
hematochezia, abdominal and anal pain, weight loss, and 
symptoms more generally of gastroesophageal reflux.  The 
focus of the evaluation was on both reflux and hemorrhoids.  
He complained of periods of bleeding associated with left 
lower quadrant pain and occasionally with epigastric pain, as 
well as reported knife-like anal pain.  He described the 
abdominal pain as mild, crampy, and achy.  A history was 
noted of treatment with medication for heartburn over more 
than five years.  The Veteran reported that despite taking 
medication for heartburn he had daily symptoms including 
nighttime regurgitation with choking but no true dysphagia.  
Upon that examination he was noted to be overweight, with 
normal bowel sounds and with no organomegaly and no abdominal 
tenderness.  The examiner also noted that the Veteran had 
weight loss but that this was intentional.  Colonoscopy and 
upper endoscopy were recommended to ascertain the source of 
the reported ongoing, recurrent burgundy stools.  

A colonoscopy in May 2003 produced normal findings except 
internal hemorrhoids.  Esophagogastroduodenoscopy in May 2003 
produced findings of normal duodenum, normal stomach mucosa, 
normal and healthy-appearing gastroesophageal valve and 
normal esophagus without any evidence of esophagitis or 
Barrett's esophagitis.  No further specific findings were 
made, except that further weight loss may help his symptoms.  

Upon an official examination in March 2007, the Veteran 
reported that his GERD affected his health with pain, 
anxiety, emergency room visits, and treadmill tests.  He 
asserted that the condition affected his body weight, causing 
him to increase his weight from 220 pounds to 300 pounds in 
twelve months.  He denied treatment for his weight gain.  He 
complained of dysphagia, heartburn, epigastric pain, scapular 
pain, arm pain, reflux and regurgitation, nausea, and 
vomiting.  He report having constant pain, severe flare-ups, 
and reflux, usually after meals.  Functional impairment 
consisted of impaired nighttime sleep.  The examiner noted 
that the Veteran was well-developed and in no acute distress.  
The abdomen was not tender, and the liver was not palpable.  
The examiner noted that while the Veteran subjectively had 
GERD symptoms, objectively the examination was normal.  

Upon a May 2007 VA initial treatment evaluation, the Veteran 
reported doing well with his gastroesophageal reflux disease 
taking medications.  However, he reported that he had several 
emergency room visits for severe chest pain, which were 
ultimately assessed as caused by gastroesophageal reflux 
disease.  

Upon VA examination in November 2008 for compensation 
purposes, the Veteran reported having his bed elevated and 
using omeprazole two to three times weekly, as well as being 
careful to avoid spicy foods.  The examiner noted the 
documented history.  The Veteran denied food sticking, 
regurgitation, swallowing problems, or choking.  However, he 
reported having severe symptoms of regurgitation and acid 
entering his mouth when he laid down if he ate too close to 
bedtime.  Objectively, the Veteran was six feet tall and 
weighed 300 pounds with truncal obesity.  His abdomen was 
nontender and bowel sounds were normal.  The oropharynx 
showed no evidence of acid or erythema or irritation.  

A barium swallow evaluation in November 2008 showed a tiny 
sliding hiatal hernia without evidence of reflux, with 
gastric mucosa normal throughout and duodenal bulb and sweep 
unremarkable.  Drinking views while prone showed normal 
motility.  The x-ray examiner found no cause for chest pain.  

The November 2008 VA examiner, having also reviewed the 
barium swallow findings, concluded that the Veteran did not 
have symptoms more than two to three days per week, and did 
not have associated weight loss or other gastrointestinal or 
respiratory complications. 

The Veteran's GERD is appropriately rated under 38 C.F.R. § 
4.114, DC 7346, the code for hiatal hernia.  Under this code, 
the maximum schedular rating of 60 percent is warranted when 
there are symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity.  

Notwithstanding some past allegations by the Veteran, the 
weight of the evidence, including objective findings upon 
prior examinations, upper gastric scoping, and barium swallow 
scans, and findings upon the private evaluation in May 2003 
and official and VA examinations for compensation purposes in 
March 2007 and November 2008, respectively, as well as upon 
treatments over the rating period, are to the effect that the 
Veteran's condition is manifested by some symptoms of GERD, 
including pyrosis or regurgitation or epigastric distress, 
which is not disabling in nature and not productive of 
considerable impairment of health.  The weight of the 
evidence is thus to the effect that a 10 percent evaluation 
is warranted for the entire rating period, but no more, under 
Diagnostic Code 7346.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for 
reflects the most disabling this disorder has been since the 
May 22, 2003, date of receipt of claim for service connection 
which is the beginning of the rating period.  Accordingly, a 
higher initial evaluation than the 10 percent already 
assigned is not warranted by the weight of the evidence.  
Greater disability is not shown by the weight of the evidence 
over any applicable interval from that date forward.  Hence, 
staged ratings are not warranted.  Fenderson v. West, 12 Vet. 
App 119 (1999).

Because the preponderance of the evidence is against 
assignment of a higher initial rating, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Increased Rating for Left Knee Disorder

Upon March 2003 private evaluation for bilateral knee pain, 
worse on the left, a self-reported history was noted that the 
Veteran had "beat up" his knees over eight years in the 
Navy, by weight-lifting.  He reported working as a custodian 
at the Post Office.  He said activities he enjoyed included 
daily walks, weight lifting, playing basketball, and hiking.  
The examiner found that the Veteran had patellofemoral 
crepitance and grind, more so on the right knee.  Ligaments 
were stable, and there was no joint line tenderness.  X-rays 
were noted showing mild bilateral arthritis primarily over 
the medial and patellofemoral joint lines.  The examiner 
found nothing else of significance.  The examiner accordingly 
assessed mild degenerative joint disease of both knees, 
subjectively more symptomatic on the left even though 
clinically worse on the right.  

A March 2003 private physical therapy assessment of the knees 
noted complaints of intermittent pain with twisting, going 
down stairs, being on uneven terrain, being on his feet 
including hiking, and at the end of the day.  He reported 
improvement with warm weather.  The examiner found no 
swelling; decreased length of the quadriceps and hamstrings, 
more so on the left; full strength of the quadriceps and 
hamstrings bilaterally; and no pain noted upon exercises 
including step-ups, step-downs, and single and double leg 
partial squats.  The examiner assessed that the Veteran had a 
positive patellar compression test and symptoms consistent 
with  patellofemoral disease.  Follow-up treatment reports 
reflected improvement with physical therapy.  

In a January 2005 submitted statement, the Veteran asserted 
that his knee disorder prevented him from attaining higher-
paying positions at the Postal Service (his place of 
employment) because the disorder prevented him from 
performing required walking activities on hard surfaces.  

Upon official examination in March 2007, a history of left 
knee chondromalacia patella was noted.  The Veteran 
complained, with respect to the knee, of weakness going up 
and down stairs, stiffness with bending, swelling, giving 
way, lack of endurance, locking, fatigability, and 
aggravation with inability to move the knee.  He also 
complained of constant aching; oppressive, localized pain; 
and sharp, sticking, and cramping pain.  He rated his pain as 
an 8 out of 10 (10 being most severe), and added that pain 
would occur spontaneously as well as be precipitated by 
activity, and was relieved by rest and/or medication.  
Although he complained that when the condition was severe he 
found it difficult to sit, stand, or use stairs, he 
nonetheless reported that the condition was not 
incapacitating.  He reported functional impairment with 
kneeling and upon walking on hard surfaces or stairs.  

The March 2007 official examiner noted that the Veteran was 
six feet tall and weighed 300 pounds, and was well-developed 
and in no acute distress.  Upon examination, leg lengths were 
equal and shoes showed no abnormal weightbearing.  He 
required no assistive device for ambulation.  The tibia and 
fibula were normal on both the right and left.  There were 
signs of tenderness in both knees, though without recurrent 
subluxation, locking pain, joint effusion, or crepitus in 
either knee.  Range of motion of the knees was from zero 
degrees extension to 140 degrees flexion for each knee, with 
pain only at the extremes of motion.  However, the examiner 
noted that upon repetitive use both knees were limited by 
pain, fatigue, weakness, and lack of endurance.  The pain was 
noted to result in "major functional impact."  
Incoordination was found in the left knee.  Associated 
ligaments were found to be within normal limits.  The 
examiner reviewed X-rays showing degenerative changes in the 
left knee, and diagnosed left knee chondromalacia patella, 
progressed to degenerative joint disease.  The examiner also 
assessed significant effects of the Veteran's "condition" 
on daily activity, though the examiner failed to specify what 
that "condition" was, since the examiner evaluated the 
Veteran for his left knee as well as for GERD.  The examiner 
also noted that, although the Veteran reported a history of 
tibia and fibula fracture, these parts were objectively 
normal upon examination and X-ray.  

Upon a May 2007 VA initial treatment evaluation, the Veteran 
reported difficulty with bilateral knee pain and stiffness.  
He added that while he had used non-steroidal anti-
inflammatory drugs, they had caused gastrointestinal 
distress, and he accordingly now instead simply lived with 
the joint symptoms.  He reported having recently changed jobs 
from letter carrier to custodian, and that this had resulted 
in better pain levels.  He denied falls or weakness.  

Upon VA examination for compensation purposes in November 
2008, the Veteran reported that he had problems with his 
knees of locking, swelling, and giving way.  He reported 
wearing braces on his knees, more so on the left, and 
reported that his knees bothered him more upon going down 
stairs or later in the day.  He denied flare-ups of his left 
knee disorder.  The examiner found bilateral patellar 
crepitus without fluid, and pain only in the left knee.  
Range of motion was from zero degrees extension to 135 
degrees flexion for both knees.  Ligaments were intact and 
without instability in the left knee.  The examiner noted 
that five repetitions of range of motion of the left knee 
produced no fatigue, weakness, lack of endurance, or other 
symptoms.  The examiner diagnosed patellofemoral pain 
disorder, worse in the left knee.  

November 2008 X-rays of the left knee showed a superior 
traction enthesophyte on the upper left patella, as well as 
minor osteophytes at the patellofemoral joint.  

Treatment records over the rating period have generally shown 
impairment of functioning associated with the Veteran's low 
back, with low back pain and degenerative disk disease and 
radiculopathy into the left lower extremity.  They have 
generally not shown complaints or treatment for significant 
disability or impairment associated with the left knee.  

The Board must now address laws applicable to knee disorder 
increased rating claims.  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When there is no diagnostic code specific to the disability 
for which the Veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology, and functional 
impairment. See 38 C.F.R. §§ 4.20, 4.27 (2008).

Potentially applicable rating criteria for disorders of the 
knees, with arthritis, are here listed. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).


525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).
 
526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

The Board has reviewed the entire record, and finds that a 10 
percent rating for the Veteran's left knee disorder reflects 
the most disabling this disorder has been since May 22, 2002, 
which is one year prior to the date of receipt of claim for 
increased rating for the disorder.  Thus, the Board concludes 
that a staged rating for this disorder is not warranted, 
though an increased evaluation to 10 percent is warranted for 
that interval from May 22, 2002, up to May 21, 2003.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has assigned an increased rating of 10 percent only 
since the May 22, 2003, date of receipt of claim for 
increased evaluation.  However, an increased rating may be 
considered up to a year prior to that date of receipt of 
claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(o).

While range of motion of the left knee as demonstrated upon 
VA examinations has been essentially full, there has been 
some noted pain and some associate symptoms with repeated 
use, warranting a 10 percent evaluation based on functional 
range of motion of the knee, pursuant to DeLuca.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, DC 5260.  A still higher evaluation 
over the rating period is not warranted for any interval, 
because greater limitation of functioning, equivalent to 
limitation of flexion to 30 degrees, has simply not been 
shown by the weight of the evidence.  Id.  

Again, the Board has duly considered the Veteran's assertions 
as related to his left knee, but finds that treatment records 
over the rating period simply fail to reflect ongoing 
disability of greater severity than that warranting greater 
than a 10 percent rating, notwithstanding the significant 
assertions of disability, including particularly upon 
official examination in March 2007.  Id.  The VA and official 
examiners, as well as VA and private treating medical 
practitioners, were reasonably consistent in not finding 
objective disability to support the level of impairment 
asserted by the Veteran.  Alternative indicators of such 
impairment, such as altered gait or irregular shoe wear, were 
also not shown. 

With the weight of objective findings against the greater 
level of disability asserted by the Veteran, and the absence 
of consistent complaints of such impairment within treatment 
records, the Board finds that it must ultimately 
proportionally discount the credibility of these assertions 
of severe or significant impairing left knee disability by 
the Veteran over the course of the claim period.  Espiritu; 
cf. Jandreau.  


ORDER

A higher initial evaluation than the 10 percent assigned for 
gastroesophageal reflux disease, for the entire rating period 
beginning May 22, 2003, is denied.  

An increased rating of 10 percent is granted for the left 
knee disorder for the interval from May 22, 2002, through May 
21, 2003, subject to the rules governing the payment of 
monetary awards.  

An increased rating from the 10 percent assigned for the left 
knee disorder for the interval beginning May 22, 2003, is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


